Citation Nr: 1702391	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  07-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1962 to April 1963 and from January 1964 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 and rating decision of the RO.

While the Veteran requested to appear at a hearing with the Board, he withdrew this request in March 2010.  In February 2013 and May 2015, the Board remanded the claim for additional development. 

Finally, the Board notes that although the Veteran filed a claim for service connection for PTSD, and it has been developed and adjudicated as such, the evidence of record shows a diagnosis of a psychiatric disability other than PTSD (e.g., depression).  In light of the decision by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized to encompass the other psychiatric diagnosis.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged several in-service events as stressors that caused his current psychiatric disorders.  The Veteran reported that a soldier pulled a knife on him during a war game and told him that he could have killed him.  See September 2013 VA Examination Report.  Although the Veteran was provided a general VCAA notice in November 2004, on remand he must also be provided with VCAA notice regarding the methods for substantiating a psychiatric claim related to a personal assault stressor.  

Furthermore, during the May 2009 VA examination, the Veteran was diagnosed with an anxiety disorder, not otherwise specified.  The examiner did not provide a nexus opinion.  In the subsequent September 2013 VA examination, the examiner did not address whether or not the Veteran's anxiety disorder was related to service.  Thus an addendum medical opinion is warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor. Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f)(5)(2016).  Provide the Veteran with a reasonable amount of time to reply to this notice.

2.  Next, the RO shall return the claims file to the September 2013 VA examiner (or if unavailable, to another suitably qualified clinician) to obtain an addendum opinion.  

The examiner should state whether it is at least as likely as not that the Veteran's anxiety is related to his service. 

3. Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







